      Case 1:20-cv-03179-AJN-OTW Document 68 Filed 07/12/21 Page 1 of 1




July 12, 2021

VIA ECF

The Honorable Ona T. Wang
United States District Court
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 20D
New York, NY 10007

       Re:      John “Jack” Yang v. The Bank of New York Mellon Corp., et al.,
                Case No. 1:20-cv-03179 (AJN) - Joint Status Update

Dear Judge Wang:

        Pursuant to Your Honor’s instructions on our joint call to Chambers today, we write to
inform the Court that the parties have reached an agreement in principle to settle the above-
captioned action. The parties are working diligently to memorialize the settlement, and thus,
jointly request a suspension of the July 13, 2021 deadline to submit an updated proposed agenda
for the conference regarding discovery disputes. (See Dkt. No. 67.)

       Thank you for Your Honors’ consideration of this submission.

Respectfully submitted,

/s/ Manisha M. Sheth                                      /s/ W. John Lee

Manisha M. Sheth                                          W. John Lee
Quinn Emanuel Urquhart & Sullivan, LLP                    Morgan, Lewis & Bockius LLP
Counsel to Plaintiff                                      Counsel to Defendants


cc:    The Honorable Alison J. Nathan
